Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/21 has been entered.
 
Status of Claims
Claims 15-17, 21, 26-35, and 37-39 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-17, 21, 26-29, 30-35, 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frey et al. (US20110275520, with priority to at least 09/30/2009), Grasso et al. (Int. J. Physiol Pathophysiol Pharmacol., 2010, 2(2), 161-178, published online 07/2010), Balassa (US5251398, cited previously), Giblin-Davis (Annals of App. Nematology, 1988, 2, 46-49, cited previously), Pourdeyhimi et al. (WO2010099292, cited previously), Peteu et. al (Polymers, 2010, 2, 229-251, cited previously), and Medeiros et al. (J. of Appl. Polymer Sci., 2009, 113, 2322-2330, cited previously).
	Applicant’s claim:
-- Currently Amended) A method of reducing nematode parasitism and nematode damage in a plant, comprising applying an agricultural composition to a seed or a root of the plant in a treatment effective amount, the agricultural composition comprising:
hollow nanoparticles having a core and an encapsulating coat or shell, wherein the encapsulating coat or shell comprises    biodegradable polymer;
a carrier comprising inert or biodegradable polymer fibers, wherein the carrier is covalently coupled to said nanoparticles, wherein the inert or biodegradable polymer fibers  a nematicidal active ingredient in the core of said nanoparticles.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 15, 27, 30, 34, Frey teaches forming electrospun, non-woven cellulose containing biodegradable fibers (e.g. PLA/cellulose blends which are biodegradable) into non-woven fabrics/mats (which reads on pre-formed fabric sheet) which can be used for controlled delivery of agricultural active agents, specifically pesticides, more specifically nematicides which are in nanoparticles formed of biodegradable polymers, which can be nanoparticles within the polymeric matrix material of the fibers or can be covalently associated with the biodegradable hydrophobic polymer matrix material (e.g. PLA) (See entire document; Abstract; [0015-0018]; [0027]; [0029]; [0030]; [0031-0032]; [0034]; [0037]; [0041, nematicides]; [0042]; [0102-0105]; [0108]; Figures; [0115-0118]; [0129-0130]; [0152]; Examples). 
Regarding claims 15, 30-31, Frey also teaches methods of protecting plants from infestation by pests or disease by adhering the polymeric material to the plant or portion thereof, e.g. seeds, particularly bean seeds, or substrate in which the plant/plant part (e.g. seed) is disposed (e.g. soil, etc.) and wherein the polymeric material can comprise a compound of interest, e.g. a pesticide (i.e. a nematicide) ([0043-0045]; [0042]; [0046-0063]). 
Regarding claim 35, Frey teaches blends of PLA and cellulose and as both polymers are disclosed as being useful in applicant’s invention they would therefore have the claimed properties of being configured to extend in length at least two times their length.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Regarding claims 15-17, 21, 26, 30-35, 37-39, Frey does not expressly teach wherein the biodegradable polymeric nanoparticles comprising the nematicide in the core are covalently bound to the cellulose containing fibers, but Frey does teach that nanoparticles can be incorporated into the fibers or covalently bound to the polymer matrix material (See [0022]). However, these deficiencies are addressed by Pourdeyhimi, Grasso, and Pokorski.
Pourdeyhimi teaches that it was known to incorporate nanoparticles into the fibers or onto electrospun fibers (see entire document; [0005-007]; Figures; [009-0010]; [0013-0018]; [0038]) and Grasso (see Grasso introduction 3rd paragraph) teaches that it was known in the art to covalently bind proteins and peptides (which would read on the red clover mosaic virus nanoparticles instantly claimed) to carbohydrates (which include cellulose) especially since Pokorski specifically teaches that it was known to use bioconjugation methods to attach polymers and small molecules to the outside of the viral capsid nanoparticles, which is formed from capsid proteins (see Pokorski section 2, specifically 2.1 the art of bioconjugation). Thus, one of ordinary skill in the art would want to covalently bond the particles to the cellulose containing polymeric fibers because it keeps the nanoparticles attached so that they do not prematurely fall off the fibers and the covalent bonding allows for the nanoparticles to be added after the fibers are formed, e.g. with whatever nematicidal active is desired/deemed useful.
Frey teaches wherein the pesticide can be a nematicide, and wherein the electrospun fibers can be applied to seeds or soil, etc. but does not teach specifically using the nematicides to control the claimed nematodes their damage/parasiticism. However, these deficiencies in Frey are addressed by Balassa and Giblin-Davis.
Regarding claims 15-17, 26, 31-33, 37, Balassa teaches the active steps of applying an agricultural composition comprising a carrier comprising inert or biodegradable fibers, specifically cellulosic fibers which can further comprise pesticidal actives and additionally a liquid carrier, e.g. water, and an adhesive, to seeds and/or soil, specifically grass seeds (which are monocot plants) and areas which contain grass seeds (which reads on the claimed turf grass), wherein the seeds are distributed to the raked soil and this composition is applied over the seeds, which reads on applying to the soil and to the plant seeds via spraying (see Examples 12-13; Col. 7, In. 37-53; Col. 6, In. 43-Col. 7, In. 20).
Regarding claims 15-17, 21, 26-28, 38, Giblin-Davis teaches that nematodes, specifically the instantly claimed nematodes, Meloidogyne root-knot nematodes, Belonolaimus sting nematodes, etc. are grass/turf grass pests which are controlled with the claimed lipophilic nematicides/pesticides, specifically fenamiphos in effective amounts (since they teach controlling/reducing the nematodes and their damage), and they further teach that ethoprop is a known and approved treatment for these nematodes (See entire document; Abstract; pg. 46 left col.; Results section, etc.). It would have been obvious to one of ordinary skill in the art to add nematicides to the interior of the nanoparticles/PVNs as taught by the combination of Frey, Pourdeyhimi and Peteu because Pourdeyhimi teaches that the active contained within plant viral capsids is not at all limited and can be chemical compounds and/or small molecule actives, which would broadly include nematicides. Additionally, one of ordinary skill in the art would want to incorporate the nematicides into nanoparticles for delivering to turf grass (which reads on claims 16-17) via spray application or pre-formed mat of the claimed fibers because the claimed nematodes are known in the art to damage turf grass and by delivering the active via nanoparticles it allows for controlled release of the active over a longer period of time and less degradation of the active before it can be released. 
Regarding claims 15-17, 21, 26-29, 30-35, 37-39, Frey does not teach wherein the nanoparticle is a plant virus particle specifically a PVN selected from Tombusviridae, Comaviridae, and Bromoviridae virus particles, more specifically red clover necrotic mosaic virus particles which comprise the pesticide. However, these deficiencies in Frey are addressed by Pourdeyhimi as evidenced by Peteu. 
Pourdeyhimi teaches fibers which are non-woven biodegradable fibers, and which are made of polysaccharides (specifically cyclodextrin), to which non-pathogenic plant virus particles/capsid particles are bound/on the surface of the fibers and/or incorporated into the fibers and wherein the fibers can be in the form of a pre-formed fabric sheet or sprayed via electrospinning to form the fibers, and because the formulation can be sprayed it can be formulated as a liquid with water as a carrier for electrospinning (see entire document; [0005-007]; Figures; [009-0010]; [0013-0018]; [0038]). Pourdeyhimi also teaches electrospun fibrous polysaccharides (cyclodextrin) to which non-pathogenic plant virus particles/capsid particles (specifically red clover mosaic virus or other viral nanoparticles from Tombusviridae, Comaviridae or Bromoviridae) are bound or are in the fibers, and wherein the plant virus capsid particles encapsulate an active agent, they specifically prefer drugs, but do state that actives and other compounds can be encapsulated, including actives which are chemical compounds and small molecules, etc. 
Peteu teaches using viral capsids as nanocapsules for delivering crop protection agents to crops/plants (See entire document; Table 2, pg. 243). It would have been obvious to one of ordinary skill in the art to use PVNs as the nanoparticles to be covalently bonded to the cellulose containing polymeric fibers because it was known to attach plant virus particles to carbohydrates (which include cellulose). It also would have been obvious to use PVNs to deliver nematicides from the core of the PVNs because they were known in the art to be useful for delivering pesticides and they are capable of holding essentially any type of active agent and as 
	Regarding claims 30-33 and 37, Frey also does not teach wherein their fibers which can be applied to seeds and or soil and can carry/contain nematicides can be sprayed (e.g. a liquid), and wherein the carrier can include water. However, this deficiency in Frey is addressed by Medeiros and Balassa. 

Medeiros teaches that nanofibers and microfibers can be made via electrospinning as is taught by Frey and Pourdeyhimi or that the fibers can also be formed by spraying, specifically by blow spinning, and wherein the spraying can be done onto living/moving surfaces which reads on the embodiments wherein the composition is a liquid (See entire document; Abstract; Fig. 1, results/discussion section; Figure 5).  
Balassa teaches the active steps of applying an agricultural composition comprising a carrier comprising inert or biodegradable fibers, specifically cellulosic fibers which can further comprise pesticidal actives and additionally a liquid carrier, e.g. water, and an adhesive, to seeds and/or soil, specifically grass seeds (which are monocot plants) and areas which contain grass seeds (which reads on the claimed turf grass), wherein the seeds are distributed to the raked soil and this composition is applied over the seeds, which reads on applying to the soil and to the plant seeds, via spraying (see Examples 12-13; Col. 7, In. 37-53; Col. 6, In. 43-Col. 7, In. 20).
Regarding claim 35, Frey does not expressly teach wherein their polymer fibers are extensible. However, as they are formed from the same polymers that are instantly disclosed e.g. cellulose and PLA then they obviously have the claimed properties of being configured to extend in length at least two times their length.
It would have been obvious to one of ordinary skill in the art that besides electrospinning to form the fibers with the nanoparticles that the fibers of Frey can also be formed via spraying using blow spinning techniques which was known in the art to be useful for forming nanofibers and microfibers of polymers as it is taught to be an alternative method/interchangeable method to electrospinning, and blow spinning can be done on living surfaces and as such would be useful for applications to plants, seeds and soil e.g. to turf grass as taught by the combination of the references above and the nanoparticles can be covalently attached to cellulose polymer containing electrospun fibers of Frey since Grasso teaches it was known to attach viral capsid nanoparticles/plant virus nanoparticles to carbohydrates (which include cellulose).
Finally, it would have been obvious to one of ordinary skill in the art to perform the claimed method by applying the fibrous carrier of Frey with the nanoparticle/plant virus capsids/viral capsids of Pourdeyhimi, Grasso, and Peteu which carry the nematicidal actives of Frey and/or Giblin-Davis in the manner of Medeiros and Balassa whereby they are sprayed onto seeds/soil/turf grass with a water/liquid carrier to deliver nematicides because each of these features is taught by the combined references and one of ordinary skill in the art would have motivation to perform the claimed method because it was known in the art to bind plant viral capsids (PVNs) to polymers, e.g. cellulose polymers via known methods and Pourdeyhimi and Peteu teach it was known to use PVNs to deliver essentially any kind of active and Peteu teaches wherein these nanocapsules (of which they specifically exemplify viral capsids) are useful for delivering pesticides, and pesticides would include the claimed nematicides which are known in the art to treat the claimed nematodes and one of ordinary skill in the art would want to . 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lelkes et al. (US20060263417), Pokorski et al. (Mol. Pharm., 2011, 8(1), 29-43, published online 12/2010), Balassa (US5251398, cited previously), Giblin-Davis (Annals of App. Nematology, 1988, 2, 46-49, cited previously), Pourdeyhimi et al. (WO2010099292), Peteu et. al. (Polymers, 2010, 2, 229-251).
Applicant’s claims encompass several methods of reducing nematode parasitism and damage in plants comprising applying effective amounts of a composition to seed or root of the plant in an effective amount wherein the composition comprises plant virus nanoparticles which contain a nematicide in the core and the shell is formed of the claimed biodegradable polymer, specifically the plant virus capsid (which is a protein/peptide) and the nanoparticle is a plant virus particle specifically from the specific types claimed.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claim 27, Lelkes teaches forming electrospun, non-woven protein or peptide containing fibers into mats (which reads on pre-formed fabric sheet) which can be used for delivery of agricultural active agents, and because proteins and peptides are two of applicant’s specifically claimed biodegradable polymers then they are obviously extensible/configured to extend in length at least two times their length and wherein the electrospun fibers can include nanoparticles or functional small molecules (See entire document; Abstract; [0021]; [0038]; [0026]; [0019, gelatin which comprises peptides]; [0043, peptides and proteins]; [0044, agriculturals, including pesticides]; [0058]; [0039]; etc.).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claim 27, Lelkes does not teach wherein the nanoparticles are covalently bound to the protein or peptides, as Lelkes teaches that nanoparticles can be incorporated into the fibers. However, Pourdeyhimi teaches that it was known to incorporate nanoparticles into the fibers or on to electrospun fibers (see entire document; [0005-007]; Figures; [009-0010]; [0013-0018]; [0038]) and it was known in the art to react the primary amine in peptides and proteins with N-hydroxysuccinimidyl groups via NHS chemistry in order to couple/crosslink proteins, peptides, etc. by reaction of an amine with the carbonyl/carboxylic acid containing moiety of another peptide or protein which would include the peptides/proteins which make up the plant virus capsid nanoparticle, and/or carbodiimide chemistry which conjugates the carboxylic acid moiety found on peptides/protein sidechains with amine groups from side chains of other proteins or peptides (e.g. the red clover mosaic virus nanoparticles instantly claimed) especially since Pokorski specifically teaches that it was known to use bioconjugation methods to attach polymers and small molecules to the outside of the viral capsid nanoparticles (see Pokorski section 2, specifically 2.1 the art of bioconjugation; scheme 2A). Thus, one of ordinary skill in the art would want to covalently bond the particles to the peptide/protein containing polymeric fibers because it keeps the nanoparticles attached so that they do not prematurely fall off the fibers and the covalent bonding allows for the nanoparticles to be added after the fibers are formed, e.g. with whatever nematicidal active is desired/deemed useful.
Regarding claims 27, Lelkes does not teach wherein the mats have the nanoparticles bound to the peptide/protein containing polymeric fibers that form the mats and wherein the pesticidal active is included in the non-pathogenic viral capsid nanoparticles, specifically red clover mosaic virus capsid particles, or particles from the other groups claimed. However, this deficiency in Lelkes is addressed by Pourdeyhimi as evidenced by Peteu. 
Regarding claim 27, Pourdeyhimi teaches electrospun fibrous polysaccharides (cyclodextrin) to which non-pathogenic plant virus particles/capsid particles (specifically red clover mosaic virus or other viral nanoparticles from Tombusviridae, Comaviridae or Bromoviridae) are bound or are in the fibers, and wherein the plant virus capsid particles encapsulate an active agent, they specifically prefer drugs, but do state that actives and other compounds can be encapsulated, including actives which are chemical compounds and small molecules, etc. (See [0013]; claims; [0011-0012]; [0030]; [0018]).  
Regarding claims 27, Peteu teaches using viral capsids as nanocapsules for delivering crop protection agents to crops/plants (See entire document; Table 2, pg. 243).
Lelkes also does not teach wherein the pesticide is particularly a nematicide and is used to control nematodes and their damage/parasiticism. However, these deficiencies in Lelkes are addressed by Balassa and Giblin-Davis.
Regarding claims 27, Balassa teaches the active steps of applying an agricultural composition comprising a carrier comprising inert or biodegradable fibers, specifically cellulosic fibers which can further comprise pesticidal actives and additionally a liquid carrier, e.g. water, and an adhesive, to seeds and/or soil, specifically grass seeds (which are monocot plants) and areas which contain grass seeds (which reads on the claimed turf grass), wherein the seeds are distributed to the raked soil and this composition is applied over the seeds, which reads on applying to the soil and to the plant seeds, via spraying (see Examples 12-13; Col. 7, In. 37-53; Col. 6, In. 43-Col. 7, In. 20).
Regarding claim 27, Giblin-Davis teaches that nematodes, specifically the instantly claimed nematodes, Meloidogyne root-knot nematodes, Belonolaimus sting nematodes, etc. are grass/turf grass pests which are controlled with the claimed lipophilic nematicides/pesticides, 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to covalently bond the plant viral nanoparticles/capsids (PVNs) of Pourdeyhimi and Pokorski to the electrospun fibers/fibrous mat of protein/peptide containing polymeric carrier because Pokorski teaches that it was known in the art to bind the PVNs to polymers and amino acid/peptides/proteins via known bioconjugation chemistry. One of ordinary skill in the art would want to covalently bond the particles to the protein/peptide containing polymeric fibers because it keeps the nanoparticles attached so that they do not prematurely fall off the fibers and the covalent bonding allows for the nanoparticles to be added after the fibers are formed, e.g. with whatever nematicidal active is desired/deemed useful.

It would have been obvious to one of ordinary skill in the art that besides electrospinning to form the fibers with the nanoparticles that the fibers of Lelkes can also be formed via spraying using blow spinning techniques which was known in the art to be useful for forming nanofibers and microfibers of polymers as it is taught to be an alternative method/interchangeable method to electrospinning, and blow spinning can be done on living surfaces and as such would be useful for applications to plants, seeds and soil e.g. to turf grass as taught by the combination of the references above and the nanoparticles can be reacted with known bioconjugation methods of Pokorski to attach them to the protein/peptide polymer containing electrospun fibers of Lelkes since Pokorski teaches it was known to attach viral capsid nanoparticles/plant virus nanoparticles to polymers via known bioconjugation methods which as seen in scheme 2A of Pokorski would work to couple the protein/peptide containing polymer (Which will contain amine and carboxylic acid groups, etc. on the sidechains) with the peptide/protein side chains (amine groups, carboxylic acids, etc.) of the viral capsid protein/peptide.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have rendered the previous grounds of 103 rejection moot and these rejections are hereby withdrawn with respect to the prior art Lelkes as applicant’s no longer claim wherein the polymer is a protein or a peptide for claims 15-17, 21, 26, 28-35, and 37-39. 
	As applicant’s still claim wherein the polymers can be proteins and peptides in claim 27 this rejection over the prior art Lelkes remains and these arguments insofar as they pertain to claim 27 are addressed herein. 
	Applicants argue that because Lelkes does not expressly teach binding the nanoparticles to the outside of the electrospun fibers of Lelkes claim 27 is patentable. Specifically, applicants argue that if Lelkes teaches incorporating the pesticide into the fibers it would not be obvious to add or append the nanoparticles covalently to the surface of the electrospun fibers. The examiner respectfully disagrees because it would have been obvious to one of ordinary skill in the art to covalently bond the plant viral nanoparticles/capsids (PVNs) of Pourdeyhimi and Pokorski to the electrospun fibers/fibrous mat of protein/peptide containing polymeric carrier because it keeps the nanoparticles attached so that they do not prematurely fall off the fibers and the covalent bonding to the outside of the fibers allows for the nanoparticles to be added after the fibers are formed, e.g. with whatever nematicidal active or other pesticide is desired/deemed useful. Thus, the fibers can be made ahead of time and pesticide/nematicide containing PVNs added as necessary to create fibrous mats/fabrics with various active agents as desired/necessary for treating a certain area.
	
Conclusion
	Claims 15-17, 21, 26-35, 37-39 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616